Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the inclined surface has an inclination angle with respect to the axial direction that is set to one degree or more and less than three degrees, a boundary of the inclined surface and the first curved surface is positioned on the center side in the axial direction with respect to the end portion in the axial direction of the outer pipe film portion, and a dimension in the axis-perpendicular direction from the outer peripheral surface of the inner pipe to a boundary of the first curved surface and the straight line surface is set to less than or equal to a dimension in the axis-perpendicular direction from the outer peripheral surface of the inner pipe to the apex of the protruding portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657    

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657